Blume, Justice.
This is an action to enjoin the collection of certain taxes. The petition in this case is similar to the amended petition in the case of Bunten, et al. v. Rock Springs Grazing Association, No. 1075 of this court, the original parties being somewhat different, the question of a telephonic communication by some one in the office of the State Board of Equalization to the assessor of Sweetwater County not being in this case, and the taxes involved here being those of the year 1920. Beference to other minor differences need not be made, and other than above mentioned, the general questions in the former case are the questions in this ease, and the ruling in the former case controls this.
It is, therefore, ordered that the judgment of the lower court be reversed and the case remanded with directions to the court below to sustain the demurrer filed to the petition, and for such other proceedings herein as may be proper not inconsistent with this opinion and that in No. 1075 mentioned supra.

Reversed, and Remanded with Directions.

Potter, Ch. J., and Kimball, J., concur.